OFFICE       OF THE ATTORNEY GENERAL                OF TEXAS
                                  AUSTIN
GROVER   SELLERS
ATTORNEY  GEP4ERa.L




   Honorable 0. Kennedy
   County Attorney
   Bee County
   Bearille,  Texar
    Boar Sir:




              Your lottsr          of June                    ueuetingan oplnlon
    of thiu~dspartmmt              is,   In

                                                            Ii or 16,481 In-
                                                               aderal Conmw,




                          0. 123, dots 02 the b9th Legislature,
                         nding'hrtiole8  3891, 3902, and .Bootlc$8
                         e 39120 V. A. c. Y., allowing additiodal
    oompenaation ror osrtain dfetrlot offioerr, county and pre-
    oinct oifioere   and for deputies,  olerke and aasiatcrnta;
    repealing  Seotlon 2 of Artiole 3934.
              Senate     Billxo.         123 ia in part a6 followa:
                      lseotion      1.    Thst Artiole       3891, Revised Civil
              Statutes      of Texae,          1925, as   mended, be and the SEUWJ
              la hereby amndrd’               bg addIng   thereto the folkmingr
                                                                     872

Hoqorabls   0, Kennedy,     peg8 2

             w*(a)   Thr aomiaaionera~     Court la harrby au-
      thorizod,      when in their  jut@uont the fin@nolal~ OOA-
      dltion of the oounty snd the need8 of the offiorra
      juatiry   thr inoreaae,    to anter an order   inoreaaing
      the oompenaation of the noinot,         oounty and dia-
      triot   Orrioore in 45 add 9 tional amount not to efooed
      twantptivo,.(25$)    ger   wont Of the au allawed under
      the. 16w for :Ohe ii8oal year 01 1944, provided the
      total roqmaatfon       iuthorizad   uadoc the law for the
      Siaoal fear of 1944 did nob ox&red        the mm of Thirtiy-
      air xundred. ()3600&0) Dollarr.*
             *sm. 2, ThaO Artlole 3902 Rovind Civil
      Sta'tut.8 Of l'mae  1925 l8 tUB0Ahd be andthe aaao
      la henby luand.d'Bj   .d&   thonto’th..follomlngt
             “‘9.   The Qommfralonorav Court I8 hereby au-
      -thorimd    ~whon in thoIr ~ud&me58 the finanoial      oon-
       ditioa oi the oounty and tha nerdr'o? the Qoputloa,
       ea a ia ta nD*
                    ld 0-8      ot any dlatrfo$,    oouaty oc
       prooinot btitw,.    ju8tify  the i5oma6o,     to enter
       an order iaoroaaln& the oompnastion        of euoh deputy,
       eaaiatant or olork Fa an additional       8moauat not to
       0x0004 Omntprit0 (2%) per sent or the awn lZlows4
       under, thr law for the iiaoal   year   of 194, pro?ided
       the total OO~~naa8iuti a~tddrtzed under .the law for
       the rl6oal    oar dr 19bb did not oxorad Thirty-air
      Murd~d ()3~0O.OO)Dollsra.*’
                                          ,.
             ve0. 3. That sootlon 13 or Artiol.439ue,
      B,rimd Glvil Statute& of l'oxar, 1925, km mended,
       be and the rams is hereby aaoadod by adding thereto
       the foLLo?ring,
              *‘(o)   The Uomralaaionera~ aourt lr horrby au-
      'thorized, When in their j~dgrnont    6ho rlA0A4181'00~-
      ditlon~ oi the oounty and the aoada of the orrloera
      justify     the inerears  to enter an order inoreaalng
      the ocunponaation of ~jhe roolnot,     oounty and die-
      trio@ orrioora in an lddfttonal enkount not to exoord
      tr05tprire (2%) per oont 0r the sum a1lowod ardor
      the law for the fiaoal year oi 1944, provlbed the
      total ompanaation authoriaod under.tho law tor the
      fia6al year or 1944 414 not exoeod the oum or Thirty-
      air Hu5drad ($5600.09)Dollars.*,
            9300. 4. That SOCtiOA  15 of Artlolo 3912e,
      Reriard Girl1 Statutes  of Toxaa, 1925* aa alasndod,
      be and the eara is hereby mended by adding thorottp,
      the r0ii,0wingt

                                                                           i
                           I
          \




Honorable 0'. K&~ody ,               page 3

        a*(b)   The Wfmiaaionera~       CourO is horaby au-
     thoriaed,   whoa in their Judgnqt       the fiAaAOi61  oon-
     dition 0r the oounty and tha needs 0r the orri00ra
     juatirj   the in~reaee,     to anter an order ~inoreasing
     the o0rSpOA88tiOA‘       theof rOOinOt, mXiQty and die-
     triot Offlooia in an add Ptfonrt anount aokte         exoeed’
     twonty4~re    ,(Z5$) por~oo~t~o~ thr qa allowed under
     bha' law.~ror tl@ riaoal     year of 1944, prortdod the
     total oOmpeA8atloA ,authoriud        under the law for the
     ;~ORR 8ar or 194.4 did not 0x0004'the awn or Thirty-
              La a (#3600+00) Dollara.B
        Wean 5. T&al) sootion' 2,of Art1010 3934, Rorlaod~
     air11 Statuti8  of Texas, 1925,~ be and the aaiao is
     hereby in au things ropalod~      and all laws or parts
     of law8 ti o~nfli.ot with the proviaiotia or this Aot
     are hereby npeslad   5.5aofar as, they O@AfliOb."

     Xn our Opinion               No. O-6592,   a oopy of whlbh la heroto   at-
taahoa,       it   is   atetedr
        *Themaxima0x-orrioio oompeneatio5 whloh may be
     allowed said Shariif    18. ang sum which when added to
     other oeapenaation and exoeae free al i owed to ba n-
     teined .by him under said Artiol@a 3683 and 3891, does
     not oetiae SUOh 0rri00tto     reoeivo a total o0apnaation
     in axoaB8 Of Three ThOua8nd Seroa Hundred and Fifty
     Dollars ($3 750*00) per year.       In A0even8 oould the
     rroa 0r orr~08 and9x-0rri0i0 oompensation rotsine
     by bin exceed the nmxinum of Three Thousand Seven
     Hundred kaa Fifty Dollars (~3,750.00) ., In’ other
     words,, the m6xl.m~ amount of oom~naetion     from any
     aouroo whioh hs is allowed tom,retain oannot exosed
     Three Thoueand S~vsn Kundrsd and Fifty Dollars
     (43,750JW    w r-rr*
      IA      view or the         r0re~0ingit    ia the opinion   or
                                                        this depart-
mont that Senate ,Bill No. 123, aupra, authorlao      tha Oomia-
alonera* Court, when in their Judgment the finanoial       oondition
or the oounty aAdthe ASOdS or the orri00r8     Justify    the in-
oroaao, to enter an order raising   tha maxima oompenaation
all.owad by law to an amount not to oxoaed 25$ of the 8um al-
lowed for the fiaoal year   of 1944.   In other words, lt allows
the Donunieeionera~ Court to rains by 2% the maximum amount
                                    ..   ,.




of ooaq6nsation  from any dour01 uhioh ho ir allowad to re-
tab     The l/3 exaeaa fee8 ‘provided ior by brtiala 3691 ir
inaluded In the max5.mu-a.